—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
The misbehavior report was authored by the correction officer who witnessed the incident. In addition, at the hearing that officer confirmed what she wrote in the report and testified that she personally observed petitioner engaged in a sexual activity during an outside visit. Under the circumstances, the misbehavior report, coupled with the hearing testimony, provides substantial evidence to support the finding of guilt. Petitioner’s contentions to the contrary merely raise questions of credibility which were for the Hearing Officer to resolve. Petitioner’s remaining procedural arguments have been considered and rejected as lacking in merit.
Cardona, P. J., Mercure, White, Weiss and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.